Citation Nr: 1613826	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an effective date earlier than March 31, 2009, for the grant of service connection for right ear hearing loss.

4.  Entitlement to an effective date earlier than March 31, 2009, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2015 for further development.  

The Veteran presented testimony at a Board hearing in October 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

In January 2015, the Board remanded the issue of entitlement to service connection for bilateral hearing loss.  By way of a June 2015 rating decision, the RO granted service connection for right ear hearing loss and tinnitus.  Consequently, the issue of entitlement to service connection for bilateral hearing loss has been changed to entitlement to service connection for left ear hearing loss.

In October 2015, the Veteran filed a timely notice of disagreement with regards to the effective dates of service connection for right ear hearing loss and tinnitus.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, these issues must be remanded.

In October 2015 and December 2015 correspondences, the Veteran alleged that he was exposed to Agent Orange during service.  He also claimed entitlement to service connection for peripheral neuropathy of the lower extremities.  The Board notes that in May 2015, the RO adjudicated the issue of numbness in the lower extremities.  The Board nonetheless considers these more recent correspondences to represent a new claim that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left knee disability and entitlement to earlier effective dates for right ear hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Left ear hearing loss is due to in-service noise exposure.  


CONCLUSION OF LAW

The criteria for an award of service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran underwent a VA audiologic examination in May 2015.  The examiner reviewed the claims file in conjunction with the examination.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 20, 25, 30, and 35 decibels respectively.  The speech recognition score was 94 percent.   The examiner diagnosed sensorineural hearing loss.  The examiner noted the Veteran's reports of exposure to excessive noise in the form of gunfire, aircraft, and engines.  The examiner opined that it was at least as likely as not that the Veteran's left ear hearing loss was due to service.  The examiner noted that the Veteran's June 1964 enlistment examination revealed normal hearing in both ears.  His June 1967 separation examination only reported results from whispered voice test (15/15 both ears).  The examiner noted that the whispered voice test is highly unreliable, and is only a gross estimation of hearing sensitivity.  It is not sensitive to the types of hearing loss caused by excessive noise exposure.  The examiner noted that although the Veteran's in-service job in logistics is associated with a low probability of noise exposure, the Veteran nonetheless reported noise exposure as jet aircraft/tarmac was near his office when stationed in California.  He also reported noise exposure on the rifle range.  The examiner stated that without frequency specific threshold measurements from discharge, the evidence is insufficient to render the requested opinion without resorting to some speculation about the amount of hearing loss suffered during military service versus his civilian work.  However, given the military noise exposure reported and absence of reliable test results at discharge confirming normal hearing, the examiner found that it was necessary to assume that it is possible that Veteran's hearing loss and tinnitus are at least as likely as not related to military noise exposure.

The RO rightly granted service connection for right ear hearing loss based upon this examination report.  It also rightly denied service connection for left ear hearing loss insofar as the examination results did not reflect a hearing loss disability as defined by 38 C.F.R. § 3.385.

However, in March 2016, the Veteran underwent another VA examination.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 20, 25, 35, and 40 decibels respectively.  The speech recognition score was 94 percent.  The Board notes that these findings are reflective of a hearing loss disability as defined by 38 C.F.R. § 3.385. 

The Board finds that the Veteran's left ear hearing loss disability (reflected in the March 2016 VA examination report) and the positive nexus opinion (rendered in the May 2015 VA examination report) are sufficient to warrant a grant of service connection for left ear hearing loss.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated April 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

Left knee

The Board remanded this claim in January 2015 so that the Veteran could undergo a VA examination, and so that the RO could obtain an opinion regarding the etiology of the Veteran's left knee disability.  In the remand, the Board noted that the Veteran has submitted an April 2010 lay statement from R.W.Z. (his immediate supervisor in 1965/1966) and a February 2011 lay statement from T.J.W. (the Veteran's post-service supervisor in 1983).  

R.W.Z. stated the Veteran participated in numerous military sanctioned sports and physical fitness programs including flag football, softball, basketball, judo, and karate.  He stated that in August 1966, the Veteran began to experience discomfort in his left knee and that he made several trips to sick bay to address left knee concerns.  His activity level decreased considerably after his knee began to bother him. 

T.J.W. stated that the Veteran reported to him that he injured his left knee during service.  T.J.W. was able to observe the effects of the left knee disability in 1983.  

The Board specifically found that "the Veteran has presented sufficient lay evidence to conclude that he sustained some kind of left knee injury during service."  The Board found that a VA examination was warranted to determine the etiology of his current disability.

The Veteran underwent a VA examination in June 2015, and the VA examiner rendered an opinion that weighed against the Veteran's claim.  The Veteran submitted a June 2015 statement in support of the claim (VA Form 21-2138) in which he stated that the examination was "superficial at best."  He also stated that the examiner only had records dating back to 1988, when in fact the records go back to 1983.  

The Board notes that the June 2015 VA examiner's negative nexus opinion was based on the premise that "no evidence is identified to support the contention that
a left knee disability had its onset in service.  No inciting event, diagnosis
made, or treatment applied supports a left knee disability which occurred in
service."  The Board notes that although the examiner stated that he reviewed the record (including buddy statements), none of the lay statements were discussed.  Moreover, the examiner's finding directly contradicts the fact that the Board has already found that the Veteran sustained some kind of knee injury in service.  

Given the Veteran's dissatisfaction with the June 2015, and given the fact that the basis for the examiner's conclusion directly contradicted the Board's finding that the Veteran did, in fact, incur an injury during service, the Board finds that a new examination and opinion (by someone other than the June 2015 VA examiner) is warranted.    

Earlier effective dates

As noted in the introduction, in June 2015, the RO granted service connection for right ear hearing loss and tinnitus effective March 31, 2009.  In October 2015, the Veteran filed a timely notice of disagreement with regards to the effective dates of service connection.  The RO has yet to issue a statement of the case in regards to these issues.  Consequently, these issues must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination, by someone other than the June 2015 VA examiner, for the purpose of determining the nature and etiology of the Veteran's left knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should also inquire about the scar on the Veteran's left knee that preexisted service.  The examiner shoulder then render an additional opinion addressing: (a) whether any left knee disability clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disability clearly and unmistakably did NOT increase in severity during service beyond the natural progression of the condition.  If either or both answers is "no" then the examiner should state whether it is at least as likely as not that any current left knee disability was incurred in or otherwise related to active service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  
 
2.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to earlier effective dates for right ear hearing loss and tinnitus.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


